Name: COMMISSION REGULATION (EC) No 893/97 of 16 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 No L 126/24 f EN Official Journal of the European Communities 17. 5. 97 COMMISSION REGULATION (EC) No 893/97 of 16 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 17 May 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5. ( ¢') OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 17. 5 . 97 EN Official Journal of the European Communities No L 126/25 ANNEX to the Commission Regulation of 16 May 1997 establishing the standard import values (or determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value ex 0707 00 25 052 113,9 999 113,9 0709 90 75 052 77,3 999 77,3 0805 10 31 , 0805 10 33, 0805 10 35 052 64,7 204 39,3 212 59,8 448 29,2 600 50,6 624 41,3 625 36,6 999 45,9 0805 30 20 388 61,9 528 54,8 999 58,4 0808 10 61 , 0808 10 63, 0808 10 69 060 53,1 388 81,7 400 70,1 404 71,1 508 80,1 512 77,0 528 74,5 804 100,8 \ 999 76,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.